DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 30, 2021.
Applicant's election with traverse of Species B in the reply filed on November 30, 2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden if species are examined together.  This is not found persuasive because the species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, such as the size, shape, and configuration of the thin film transistor components.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Yang et al. (US 2016/01216570 A1) in view of Kim et al. (US 2011/0085099 A1).
In regard to claim 1, Yang et al. discloses a display device, comprising (see e.g. Figures 3-5 and annotated Figure 3 of Yang et al., below): 
a substrate 301; 
a scan line GL disposed on the substrate 301; 
a drain electrode  disposed on the substrate and comprising an arc edge (see e.g. annotated Figure 3 and note that the electrode has rounded edges); 
a first transparent conductive layer PE2 disposed on the substrate 301; and 
a second conductive layer 751 disposed between the substrate 301 and the first transparent conductive layer PE2, 
wherein the arc edge is located outside the scan line, and the arc edge is not overlapped with the second transparent conductive layer (see e.g. annotated Figure 3 below).
Yang et al. fails to disclose
the second conductive layer is transparent.
However, Kim et al. discloses
the second conductive layer is transparent (see e.g. paragraph [0014]).

Doing so would provide a layer which may be extended in the pixel without reducing the aperture ratio.
In regard to claim 2, Yang et al. discloses the limitations as applied to claim 1 above, and 
wherein the first transparent conductive layer PE2 comprises plural slits.
In regard to claim 3, Yang et al., in view of Kim et al., discloses the limitations as applied to claim 1 above and
wherein the scan line extends GL along an extension direction, the second transparent conductive layer 751 comprises a first edge, and the drain electrode comprises a second edge adjacent to the first edge (see e.g. Figure 3). 
Yang et al., in view of Kim et al., fails to disclose
wherein a minimum distance between the first edge and the second edge along a direction perpendicular to the extension direction is greater than 0 µm and less than or equal to 4 µm.
However, one of ordinary skill in the art would recognize utilizing wherein a minimum distance between the first edge and the second edge along a direction perpendicular to the extension direction is greater than 0 µm and less than or equal to 4 µm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Kim et al., 
Doing so would provide a small distance between the electrodes, which minimized unused space in the pixel area.
In regard to claim 4, Yang et al., in view of Kim et al., discloses the limitations as applied to claim above, but fails to disclose
wherein the minimum distance is greater than 0 µm and less than or equal to 2 µm.
However, one of ordinary skill in the art would recognize utilizing wherein the minimum distance is greater than 0 µm and less than or equal to 2 µm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Kim et al., with wherein the minimum distance is greater than 0 µm and less than or equal to 2 µm.
Doing so would provide a small distance between the electrodes, which minimized unused space in the pixel area.
In regard to clam 5, Yang et al. discloses the limitations as applied to claim 3 above, and
wherein the second edge and the second transparent conductive layer 751 are not overlapped (see e.g. Figure 3).
In regard to claim 8, Yang et al. discloses the limitations as applied to claim 1 above, and
751 (see e.g. Figure 3).
In regard to clam 9, Yang et al. discloses the limitations as applied to claim 8 above, and
wherein the scan line GL extends along an extension direction, and the fourth edge is substantially perpendicular to the extension direction.
In regard to claim 10, Yang et al. discloses the limitations as applied to claim 1 above, and
wherein the first transparent conductive layer PE is at least partially overlapped with the drain electrode (see e.g. Figure 3).
In regard to claim 11, Yang et al. discloses the limitations as applied to claim 1 above, and
wherein the first transparent conductive layer PE is electrically connected to the drain electrode through a via hole (see e.g. Figure 3).
In regard to claim 12, Yang et al. discloses the limitations as applied to claim 11 above, and
wherein the second transparent conductive layer 751 and the via hole are not overlapped.
In regard to claim 13, Yang et al. discloses the limitations as applied to claim 11 above, and
an insulating layer 354 between the first transparent conductive layer PE2 and the drain electrode, wherein the insulating layer 354 comprises the via hole (see e.g. Figures 3-5).
In regard to claim 14, Yang et al. discloses the limitations as applied to claim 1 above, and
wherein the second transparent conductive layer 751 does not overlap the drain electrode (see e.g. Figure 3).
In regard to claim 15, Yang et al. discloses the limitations as applied to claim 1 above, and
a semiconductor layer 313 disposed on the substrate 301, wherein a projection of the drain electrode on the substrate 301 is located in a projection of the semiconductor layer 313 on the substrate 301 (see e.g. Figures 3-5).
In regard to claim 17, Yang et al. discloses the limitations as applied to claim 15 above, and 
a source electrode DE2 disposed on the substrate 301, wherein a projection of the source electrode DE2 on the substrate 301 is located in the projection of the semiconductor layer  313 on the substrate 301.
In regard to claim 19, Yang et al. discloses the limitations as applied to claim 1 above, and
a counter substrate 302 opposite to the substrate 301, and a display medium layer 333 disposed between the first transparent conductive layer PE and the counter substrate 302 (see e.g. Figure 5).




Allowable Subject Matter
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claim 16, the closest prior art references fail to disclose “wherein the arc edge overlaps the semiconductor layer.”
In regard to dependent claim 18, the closest prior art references fail to disclose “a semiconductor layer disposed on the substrate, wherein the second transparent conductive layer is at least partially overlapped with the semiconductor layer.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA M MERLIN/Primary Examiner, Art Unit 2871